        Case 2:17-cv-01004-SU         Document 144   Filed 11/08/19   Page 1 of 3




JEAN E. WILLIAMS
United States Department of Justice
Deputy Assistant Attorney General
Environment & Natural Resources Division

SHAUN M. PETTIGREW
Trial Attorney
Natural Resources Section
c/o NOAA, Damage Assessment
7600 Sand Point Way, NE
Seattle, WA 98155
Phone: (206) 526-6881
shaun.pettigrew@usdoj.gov

Counsel for Federal Defendants



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF OREGON
                              PENDLETON DIVISION

WILDEARTH GUARDIANS, OREGON                   Case No. 2:17-cv-1004-SU (Lead Case)
WILD, THE SIERRA CLUB, AND GREAT              Case No. 2:17-cv-1091-SU (Trailing Case)
                                              Case No. 2:17-cv-1366-SU (Trailing Case)
OLD BROADS FOR WILDERNESS,
              Plaintiffs,
                     v.
SHANE JEFFRIES, in his official capacity as
Ochoco National Forest Supervisor; and        JOINT STATUS REPORT
UNITED STATES FOREST SERVICE,
              Federal Defendants,
           and
OCHOCO TRAIL RIDERS, OREGON
MOTORCYLE RIDERS ASSOCIATION,
PACIFIC NORTHWEST 4 WHEEL DRIVE
ASSOCIATION, DESCHUTES COUNTY 4
WHEELERS, and THE BLUERIBBON
COALITION,

              Defendant-Intervenors
         Case 2:17-cv-01004-SU             Document 144    Filed 11/08/19     Page 2 of 3




       In response to the parties’ joint status report dated October 4, 2019, (ECF No. 134), the
Court ordered the parties in cases 2:17-cv-1004 and 2:17-cv-1366 to file stipulated settlement
agreements or another joint status report and schedule for further proceedings on the plaintiffs’
fees applications on or before November 8, 2019. ECF No. 136. The parties provide this joint
status report in response to that Order.
       As noted in previous joint status reports, the parties in Case Nos. 2:17-cv-1004 and 2:17-
cv-1366 have reached proposed settlements that are subject to Federal Defendants obtaining final
settlement authority from the responsible officials at the Departments of Justice and Agriculture.
The process to obtain such authority is underway and is nearing completion. As a result, the parties
to those two cases respectfully request that the stay of proceedings on the applications for fees and
costs by the Plaintiffs in those two cases remain in effect. If the parties in those cases have not
filed stipulated settlement agreements by December 6, 2019, they propose to file another joint
status report providing an update on the status of the approval process on that date.


               Respectfully submitted, November 8, 2019,



                                               JEAN E. WILLIAMS
                                               Deputy Assistant Attorney General
                                               Environment & Natural Resources Division


                                               /s/ Shaun M. Pettigrew
                                               SHAUN M. PETTIGREW
                                               Trial Attorney
                                               Natural Resources Section
                                               c/o NOAA, Damage Assessment
                                               7600 Sand Point Way, NE
                                               Seattle, WA 98115
                                               Phone: (206) 526-6881
                                               shaun.pettigrew@usdoj.gov

                                               TAYLOR FERRELL
                                               Natural Resources Section

Joint Status Report                                                                                1
        Case 2:17-cv-01004-SU   Document 144    Filed 11/08/19     Page 3 of 3




                                    BRIENA L. STRIPPOLI
                                    Wildlife and Marine Resources Section
                                    4 Constitution Square
                                    150 M Street NE
                                    Washington, D.C. 20001
                                    (202) 305-0874 (Ferrell)
                                    (202) 305-0339 (Strippoli)
                                    taylor.ferrell@usdoj.gov
                                    briena.strippoli@usdoj.gov

                                    Counsel for Federal Defendants

                                    /s/ Susan Jane Brown (by SMP w/consent)
                                    Susan Jane Brown (OSB # 054607)
                                    Western Environmental Law Center
                                    4107 NE Couch Street
                                    Portland, Oregon 97232
                                    Ph: (503) 680-5513
                                    brown@westernlaw.org

                                    Counsel for Plaintiffs WEG, et al.


                                    /s/ R. Soctt Jerger (by SMP w/consent)
                                    R. Scott Jerger (OSB #023377)
                                    Field Jerger LLP
                                    621 SW Morrison Street, Suite 1225
                                    Portland, Oregon 97205
                                    (503) 228-9115
                                    scott@fieldjerger.com

                                    Counsel for Plaintiff OHA




Joint Status Report                                                              2
